 

 

 

 

 

 

EXHIBIT 10.1

 

SUBSCRIPTION AGREEMENT DATED MAY 31, 2005 BETWEEN
RIVER CAPITAL GROUP, INC. AND THE SUBSCRIBERS NAMED THEREIN

 

 

 

 

 



SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this "Agreement"), dated as of May 23, 2005, by and
among River Capital Group, Inc., a Delaware corporation (the "Company"), and the
subscribers identified on the signature pages hereto (each a “Subscriber” and
collectively, the “Subscribers” if more than one).

WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D ("Regulation
D") as promulgated by the United States Securities and Exchange Commission (the
"Commission") under the Securities Act of 1933, as amended (the "1933 Act").

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase from the
Company, $200,000 (the "Purchase Price") of principal amount of convertible
notes of the Company in the form of Exhibit A hereto (“Note” or “Notes”)
convertible into shares of the Company's common stock, $.001 par value per share
(the "Common Stock") at a per share conversion price equal to $0.50 (“Conversion
Price”) and secured by substantially all of the assets of the Company; and share
purchase warrants (the “Warrants”) to purchase a number of shares of Common
Stock determined by dividing (i) $200,000 by the closing trading price per share
of Common Stock on the trading day immediately prior to the Closing Date (the
“Warrant Shares”). The Conversion Price is subject to adjustment as described in
the Note and this Agreement. The Notes, shares of Common Stock issuable upon
conversion of the Notes (the “Shares”), the Warrants and the Warrant Shares are
collectively referred to herein as the "Securities."

WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby shall be held in escrow pursuant to the terms of a Funds
Escrow Agreement to be executed by the parties (the "Escrow Agreement").

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:

1.       Closing; Escrow; Form of Payment. Subject to the satisfaction or waiver
of the terms and conditions of this Agreement, on the Closing Date, each
Subscriber shall purchase and the Company shall sell to each Subscriber a Note
in the principal amount designated at the Subscriber’s signature on the
applicable signature page(s) hereto. The aggregate amount of the Notes to be
purchased by the Subscribers on the Closing Date shall, in the aggregate, be
equal to the Purchase Price. The Closing Date shall be the date that Subscriber
funds representing the Purchase Price are transmitted by wire transfer or
otherwise to or for the benefit of the Company. Upon execution hereof

 

 

 

NEWYORK01 1037898v7 362761-000013

 



 

by the parties and pursuant to the terms of the Escrow Agreement, each
Subscriber agrees to make the deliveries required of such Subscriber as set
forth in the Escrow Agreement annexed hereto as Exhibit B and the Company agrees
to make the deliveries required of the Company as set forth in the Escrow
Agreement.

2.    Security Agreement. At the Closing, the Company and the Subscribers will
enter into a Security Agreement in the form of Exhibit C hereto (the “Security
Agreement”).

3.    Warrants. On the Closing Date, the Company will issue Warrants to the
Subscribers in the form of Exhibit D hereto in the amounts set forth at the
Subscriber’s signature on the applicable signature page(s) hereto. The per share
exercise price to acquire a Warrant Share upon exercise of a Warrant shall be
$.75. The Warrants will be exercisable for five (5) years after the Closing
Date.

4.    Subscriber's Representations and Warranties. Each Subscriber hereby
represents and warrants to and agrees with the Company as to such Subscriber
that:

(a)   Information on Company. The Subscriber has been furnished with or has
obtained from the EDGAR Website of the Commission the Company's Form 10-KSB for
the period ended December 31, 2004 as filed with the Commission, together with
all subsequently filed Forms 10-QSB, Forms 8-K, and other filings made with the
Commission available at the EDGAR website (hereinafter referred to collectively
as the "Reports"). In addition, the Subscriber has received in writing from the
Company such other information concerning its operations, financial condition
and other matters as the Subscriber has requested in writing (such other
information is collectively, the "Other Written Information"), and considered
all factors the Subscriber deems material in deciding on the advisability of
investing in the Securities.

(b)  Information on Subscriber. The Subscriber is, and will be at the time of
the conversion of the Notes and exercise of any of the Warrants, an "accredited
investor", as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities in private
placements in the past and, with its representatives, has such knowledge and
experience in financial, tax and other business matters as to enable the
Subscriber to utilize the information made available by the Company to evaluate
the merits and risks of and to make an informed investment decision with respect
to the proposed purchase, which represents a speculative investment. The
Subscriber has the authority and is duly and legally qualified to purchase and
own the Securities. The Subscriber is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof. The information
set forth on the signature page hereto regarding the Subscriber is accurate.

(c)   Purchase of Notes and Warrants. On Closing Date, the Subscriber will
purchase the Notes and Warrants as principal for its own account and not with a
view to any distribution thereof.

 

2

 

NEWYORK01 1037898v7 362761-000013

 



 

 

(d)  Compliance with Securities Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. In any event, and subject to compliance with
applicable securities laws, the Subscriber may enter into hedging transactions
with third parties, which may in turn engage in short sales of the Securities in
the course of hedging the position they assume and the Subscriber may also enter
into short positions or other derivative transactions relating to the
Securities, or interests in the Securities, and deliver the Securities, or
interests in the Securities, to close out their short or other positions or
otherwise settle short sales or other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties that in turn may
dispose of these Securities.

(e)   Shares Legend. The Shares and the Warrant Shares shall bear the following
or similar legend:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED."

(f)   Warrants Legend. The Warrants shall bear the following or similar legend:

"THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED."

 

(g)

Note Legend. The Note shall bear the following or similar legend:

 

 

3

 

NEWYORK01 1037898v7 362761-000013

 



 

 

"THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."

(h)  Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

(i)   Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity; and the Subscriber has full power and authority
necessary to enter into this Agreement and such other agreements and to perform
its obligations hereunder and under all other agreements entered into by the
Subscriber relating hereto.

(j)   Correctness of Representations. Each Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and will be true and correct as of the Closing
Date.

(k)  Survival. The foregoing representations and warranties shall survive the
Closing Date for a period of two years.

5.    Company Representations and Warranties. The Company hereby represents and
warrants to and agrees with each Subscriber that:

(a)   Due Incorporation. The Company and each of its subsidiaries is a
corporation duly organized, validly existing and in good standing under the laws
of the respective jurisdictions of their incorporation and have the requisite
corporate power and authority to own their properties and to carry on their
businesses as now being conducted. The Company, and, except as described on the
Disclosure Schedule annexed hereto as Exhibit E (the “Disclosure Schedule”),
each of its subsidiaries, is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have

 

4

 

NEWYORK01 1037898v7 362761-000013

 



 

a material adverse effect on the business, operations or financial condition of
the Company.

(b)  Outstanding Stock. All issued and outstanding shares of capital stock of
the Company and each of its subsidiaries have been duly authorized and validly
issued and are fully paid and non-assessable.

(c)   Authority; Enforceability. This Agreement, the Notes, the Warrants, the
Escrow Agreement and any other agreements delivered together with this Agreement
or in connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity. The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.

(d)  Additional Issuances. There are no outstanding agreements or preemptive or
similar rights affecting the Company's common stock or equity and no outstanding
rights, warrants or options to acquire, or instruments convertible into or
exchangeable for, or agreements or understandings with respect to the sale or
issuance of, any shares of common stock or equity of the Company or other equity
interest in any of the subsidiaries of the Company except as described on
Schedule 5(d) of the Disclosure Schedule, or the Reports.

(e)   Consents. No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
or any of its affiliates, the American Stock Exchange, the National Association
of Securities Dealers, Inc., Nasdaq, SmallCap Market, the OTC Bulletin Board
(“Bulletin Board”), the “pink sheets” published by the Pink Sheets LLC (formerly
the National Quotation Bureau Incorporated), or a similar organization or agency
succeeding to its functions of reporting prices (the “Pink sheets”), or the
Company's shareholders is required for the execution by the Company of the
Transaction Documents and compliance and performance by the Company of its
obligations under the Transaction Documents, including, without limitation, the
issuance and sale of the Securities.

(f)   No Violation or Conflict. Assuming the representations and warranties of
the Subscribers in Section 4 are true and correct, except as described on
Schedule 5(f) of the Disclosure Schedule, neither the issuance and sale of the
Securities nor the performance of the Company’s obligations under this Agreement
and all other agreements entered into by the Company relating thereto by the
Company will:

(i)       violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (A) the articles or
certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule,

 

5

 

NEWYORK01 1037898v7 362761-000013

 



 

regulation or determination applicable to the Company of any court, governmental
agency or body, or arbitrator having jurisdiction over the Company or any of its
subsidiaries or over the properties or assets of the Company or any of its
affiliates, (C) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or any
of its affiliates or subsidiaries is a party, by which the Company or any of its
affiliates or subsidiaries is bound, or to which any of the properties of the
Company or any of its affiliates or subsidiaries is subject, or (D) the terms of
any "lock-up" or similar provision of any underwriting or similar agreement to
which the Company, or any of its affiliates or subsidiaries is a party except
the violation, conflict, breach, or default of which would not have a material
adverse effect on the Company; or

(ii)     result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company, its subsidiaries or any
of its affiliates; or

(iii)    result in the activation of any anti-dilution rights or a reset or
repricing of any debt or equity security or other instrument of any other
creditor or equity holder of the Company, nor result in the acceleration of the
due date of any obligation of the Company; or

(iv)    result in the activation of any piggy-back registration rights of any
person or entity holding securities of the Company or having the right to
receive securities of the Company.

(g)

The Securities. The Securities upon issuance:

(i)       are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;

(ii)     have been, or will be, duly and validly authorized and on the date of
conversion of the Notes, and upon exercise of the Warrants, the Shares and
Warrant Shares, will be duly and validly issued, fully paid and nonassessable
(and if registered pursuant to the 1933 Act, and if resold pursuant to an
effective registration statement will be free trading and unrestricted, provided
that each Subscriber complies with the prospectus delivery requirements of the
1933 Act);

(iii)    will not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company except as
described on Schedule 5(f) of the Disclosure Schedule; and

(iv)

will not subject the holders thereof to personal liability by

 

 

6

 

NEWYORK01 1037898v7 362761-000013

 



 

reason of being such holders.

(h)  Litigation. There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its affiliates that would affect the execution by the Company or the
performance by the Company of its obligations under this Agreement, and all
other agreements entered into by the Company relating hereto. Except as
disclosed in the Reports, there is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its affiliates which litigation if adversely determined could have a
material adverse effect on the Company.

(i)   Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Sections 15(d) and 13 of the Securities
Exchange Act of 1934, as amended (the "1934 Act") and has a class of common
shares registered pursuant to Section 12(g) of the 1934 Act. Pursuant to the
provisions of the 1934 Act, the Company has timely filed all reports and other
materials required to be filed thereunder with the Commission during the
preceding twelve months, including, without limitation, the Company's Form
10-KSB for the period ended December 31, 2004.

(j)   No Market Manipulation. The Company has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the common stock of the Company to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.

(k)  Information Concerning Company. The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates which information is required to be disclosed
therein. Since the date of the financial statements included in the Reports, and
except as modified in the Other Written Information or in the Disclosure
Schedule, there has been no material adverse change in the Company's business,
financial condition or affairs not disclosed in the Reports. The Reports do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances when made.

(l)   Stop Transfer. The Securities, when issued, will be restricted securities.
The Company will not issue any stop transfer order or other order impeding the
sale, resale or delivery of any of the Securities, except as may be required by
any applicable federal or state securities laws and unless contemporaneous
notice of such instruction is given to the Subscriber.

(m) Defaults. The Company is not in violation of its Articles of Incorporation
or ByLaws. The Company is (i) not in default under or in violation of any other
material agreement or instrument to which it is a party or by which it or any of
its properties are bound or affected, which default or violation would have a
material adverse

 

7

 

NEWYORK01 1037898v7 362761-000013

 



 

effect on the Company, (ii) not in default with respect to any order of any
court, arbitrator or governmental body or subject to or party to any order of
any court or governmental authority arising out of any action, suit or
proceeding under any statute or other law respecting antitrust, monopoly,
restraint of trade, unfair competition or similar matters, or (iii) to its
knowledge in violation of any statute, rule or regulation of any governmental
authority which violation would have a material adverse effect on the Company.

(n)  No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Bulletin Board. Nor
will the Company or any of its affiliates or subsidiaries take any action or
steps that would cause the offer of the Securities to be integrated with other
offerings. The Company will not conduct any offering other than the transactions
contemplated hereby that will be integrated with the offer or issuance of the
Securities.

(o)  No General Solicitation. Neither the Company, nor any of its affiliates,
nor to its knowledge, any person acting on its or their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

(p)  Listing. The Company's common stock is quoted in the Pink Sheets. The
Company has not received any oral or written notice that its common stock is not
eligible nor will become ineligible for quotation in the Pink Sheets nor that
its common stock does not meet all requirements for the continuation of such
quotation and the Company satisfies, and as of the Closing Date the Company will
satisfy, all the requirements for the continued quotation of its common stock in
the Pink Sheets.

(q)  No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, which are not disclosed in
the Reports and Other Written Information, other than those incurred in the
ordinary course of the Company’s businesses since December 31, 2004 and which,
individually or in the aggregate, would reasonably be expected to have a
material adverse effect on the Company’s financial condition, other than as set
forth in Schedule 5(q) of the Disclosure Schedule.

(r)   No Undisclosed Events or Circumstances. Since December 31, 2004, no event
or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.

(s)   Capitalization. The authorized and outstanding capital stock of the
Company as of the date of this Agreement and the Closing Date are set forth on
Schedule

 

8

 

NEWYORK01 1037898v7 362761-000013

 



 

5(s) of the Disclosure Schedule. Except as set forth in the Reports and Other
Written Information and Schedule 5(d) of the Disclosure Schedule, there are no
options, warrants, or rights to subscribe to securities, rights or obligations
convertible into or exchangeable for or giving any right to subscribe for any
shares of capital stock of the Company. All of the outstanding shares of Common
Stock of the Company have been duly and validly authorized and issued and are
fully paid and nonassessable.

(t)   Dilution. The Company's executive officers and directors have studied and
fully understand the nature of the Securities being sold hereby and recognize
that they have a potential dilutive effect on the equity holdings of other
holders of the Company’s equity or rights to receive equity of the Company. The
board of directors of the Company has concluded, in its good faith business
judgment, that such issuance is in the best interests of the Company. The
Company specifically acknowledges that its obligation to issue the Shares upon
conversion of the Notes and exercise of the Warrants is binding upon the Company
and enforceable, except as otherwise described in this Subscription Agreement or
the Notes, regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company or parties entitled to receive
equity of the Company.

(u)  No Disagreements with Accountants and Lawyers. There are no material
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company, including but not limited to disputes or conflicts over
payment owed to such accountants and lawyers.

(v)  Investment Company. The Company is not, and is not an Affiliate (as defined
in Rule 405 under the 1933 Act) of, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

(w) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof and
will be true and correct as of the closing date.

(x)  No Material Misstatements or Omissions. Neither this Agreement, the
Schedules contained on the Disclosure Schedule hereto nor any other documents,
certificates or instruments furnished to the Subscribers by or on behalf of the
Company or any subsidiary in connection with the transactions contemplated by
this Agreement contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements made herein or
therein, in the light of the circumstances under which they were made herein or
therein, not misleading.

(y)  Survival. The foregoing representations and warranties shall survive the
Closing Date for a period of two years.

6.    Regulation D Offering. The offer and issuance of the Securities to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of

 

9

 

NEWYORK01 1037898v7 362761-000013

 



 

Regulation D promulgated thereunder. On the Closing Date, the Company will
provide an opinion reasonably acceptable to Subscriber from the Company's legal
counsel opining on the availability of an exemption from registration under the
1933 Act as it relates to the offer and issuance of the Securities and other
matters reasonably requested by Subscribers. A form of the legal opinion is
annexed hereto as Exhibit F. The Company will provide, at the Company's expense,
such other legal opinions in the future as are reasonably necessary for the
resale of the Common Stock and exercise of the Warrants and resale of the
Warrant Shares.

7.

Conversion of Notes.

(a)   Upon the conversion of any of the Notes or part thereof, the Company
shall, at its own cost and expense, take all necessary action, including
obtaining and delivering an opinion of counsel, to assure that the Company's
transfer agent shall issue stock certificates in the name of the applicable
Subscriber (or its nominee) or such other persons as designated by such
Subscriber and in such denominations to be specified at conversion representing
the number of shares of Common Stock issuable upon such conversion. The Company
warrants that no instructions other than these instructions have been or will be
given to the transfer agent of the Company's Common Stock and that, unless
waived by the respective Subscriber, the Shares will be free-trading, and freely
transferable, and will not contain a legend restricting the resale or
transferability of the Shares provided the Shares are being sold pursuant to an
effective registration statement covering the Shares or are otherwise exempt
from registration; provided, however, if not sold pursuant to an effective
registration statement or an exemption from registration, the Shares will be
restricted shares and will bear a customary and appropriate legend indicating
such restriction.

(b)  Each Subscriber will give notice of its decision to exercise its right to
convert the Note or part thereof by telecopying an executed and completed
“Notice of Conversion” (a form of which is annexed to Exhibit A to the Notes) to
the Company via confirmed telecopier transmission or otherwise pursuant to
Section 20(a) of this Agreement. The Subscribers will not be required to
surrender the Notes until the Notes have been fully converted or satisfied. Each
date on which a Notice of Conversion is telecopied to the Company in accordance
with the provisions hereof shall be deemed a Conversion Date. The Company will
itself or cause the Company’s transfer agent to transmit the Company's Common
Stock certificates representing the Shares issuable upon conversion of the Note
to the Subscriber via express courier for receipt by such Subscriber within
three (3) business days after receipt by the Company of the Notice of Conversion
(the "Delivery Date"). In the event the Shares are electronically transferable,
then delivery of the Shares must be made by electronic transfer provided request
for such electronic transfer has been made by the Subscriber. A Note
representing the balance of the Note not so converted will be provided by the
Company to the Subscriber if requested by the Subscriber, provided the
Subscriber delivers an original Note to the Company. To the extent that a
Subscriber elects not to surrender a Note for reissuance upon partial payment or
conversion, the Subscriber hereby indemnifies the Company against any and all
loss or damage attributable to a third-party claim in an amount in excess of the
actual

 

10

 

NEWYORK01 1037898v7 362761-000013

 



 

amount then due under the Note.

(c)   The Company understands that a delay in the delivery of the Shares in the
form required pursuant to this Section 7 hereof, or the Mandatory Redemption
Amount described in Section 8 hereof, beyond the Delivery Date or Mandatory
Redemption Payment Date (as hereinafter defined) could result in economic loss
to the Subscriber. As compensation to the Subscriber for such loss, the Company
agrees to pay to the Subscriber for late issuance of Shares in the form required
pursuant to this Agreement upon Conversion of the Note in the amount of $100 per
business day after the Delivery Date for each $10,000 of Note principal amount
being converted, of the corresponding Shares which are not timely delivered. The
Company shall pay any payments incurred under this Section in immediately
available funds upon demand. Furthermore, in addition to any other remedies
which may be available to the Subscriber, in the event that the Company fails
for any reason to effect delivery of the Shares by the Delivery Date or make
payment by the Mandatory Redemption Payment Date, the Subscriber will be
entitled to revoke all or part of the relevant Notice of Conversion or rescind
all or part of the notice of Mandatory Redemption by delivery of a notice to
such effect to the Company whereupon the Company and the Subscriber shall each
be restored to their respective positions immediately prior to the delivery of
such notice, except that late payment charges described above shall be payable
through the date notice of revocation or rescission is given to the Company.

(d)  Nothing contained herein or in any document referred to herein or delivered
in connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Subscriber and thus refunded to the Company.

8.    Mandatory Redemption at Subscriber’s Election. In the event the Company is
prohibited from issuing Shares, or fails to timely deliver Shares on a Delivery
Date, or upon the occurrence of any other Event of Default (as defined in the
Notes or in this Agreement) or for any reason other than pursuant to the
limitations set forth in Section 9 hereof, then at the Subscriber's election,
the Company must pay to the Subscriber ten (10) business days after request by
the Subscriber or on the Delivery Date (if requested by the Subscriber) at the
Subscriber’s election, a sum of money determined by (i) multiplying the amount
of outstanding principal and interest of the Note designated by the Subscriber
by 130%, or (ii) multiplying the number of Shares otherwise deliverable upon
conversion of the amount of outstanding principal and interest of the Note
designated by the Subscriber (with the date of giving of such designation being
a Deemed Conversion Date) at the Conversion Price that would be in effect on the
Deemed Conversion Date by the highest closing price of the Common Stock on the
principal market for the period commencing on the Deemed Conversion Date until
the day prior to the receipt of the Mandatory Redemption Payment, whichever is
greater, together with accrued but unpaid interest thereon ("Mandatory
Redemption Payment"). The

 

11

 

NEWYORK01 1037898v7 362761-000013

 



 

Mandatory Redemption Payment must be received by the Subscriber on the same date
as the Company Shares otherwise deliverable or within ten (10) business days
after request, whichever is sooner ("Mandatory Redemption Payment Date"). Upon
receipt of the Mandatory Redemption Payment, the corresponding Note principal
and interest will be deemed paid and no longer outstanding.

9.    Maximum Conversion. The Subscriber shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would cause the sum of (i) the number of shares of Common
Stock beneficially owned by the Subscriber and its affiliates on a Conversion
Date, (ii) any Common Stock issuable in connection with the unconverted portion
of the Note, and (iii) the number of shares of Common Stock issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a Conversion Date, to result in beneficial ownership by the
Subscriber and its affiliates of more than 4.99% of the outstanding shares of
Common Stock of the Company on such Conversion Date. For the purposes of the
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder. Subject to the foregoing, the Subscriber shall not be limited
to aggregate conversions of only 4.99% and aggregate conversions by the
Subscriber may exceed 4.99%. The Subscriber may void the conversion limitation
described in this Section 9 upon and effective after 61 days prior written
notice to the Company. The Subscriber may allocate which of the equity of the
Company deemed beneficially owned by the Subscriber shall be included in the
4.99% amount described above and which shall be allocated to the excess above
4.99%.

10.  Injunction - Posting of Bond. In the event a Subscriber shall elect to
convert a Note or part thereof or exercise the Warrant in whole or in part, the
Company may not refuse conversion or exercise based on any claim that such
Subscriber or anyone associated or affiliated with such Subscriber has been
engaged in any violation of law, or for any other reason, unless an injunction
from a court, on notice, restraining and or enjoining conversion of all or part
of said Note or exercise of all or part of said Warrant shall have been sought
and obtained and the Company has posted a surety bond for the benefit of such
Subscriber in the amount of 130% of the amount of the Note, or aggregate
purchase price of the Warrant Shares which are subject to the injunction, which
bond shall remain in effect until the completion of arbitration/litigation of
the dispute and the proceeds of which shall be payable to such Subscriber to the
extent Subscriber obtains judgment.

11.  Buy-In. In addition to any other rights available to the Subscriber, if the
Company fails to deliver to the Subscriber such shares issuable upon conversion
of a Note by the Delivery Date and if ten (10) days after the Delivery Date the
Subscriber purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by such Subscriber of the
Common Stock which the Subscriber anticipated receiving upon such conversion (a
"Buy-In"), then the Company shall pay in cash to the Subscriber (in addition to
any remedies available to or elected by the Subscriber) the amount by which (A)
the Subscriber's total purchase price (including

 

12

 

NEWYORK01 1037898v7 362761-000013

 



 

brokerage commissions, if any) for the shares of Common Stock so purchased
exceeds (B) the aggregate principal and/or interest amount of the Note for which
such conversion was not timely honored, together with interest thereon at a rate
of 15% per annum, accruing until such amount and any accrued interest thereon is
paid in full (which amount shall be paid as liquidated damages and not as a
penalty). For example, if the Subscriber purchases shares of Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of $10,000 of note principal and/or interest, the Company shall be
required to pay the Subscriber $1,000, plus interest. The Subscriber shall
provide the Company written notice indicating the amounts payable to the
Subscriber in respect of the Buy-In. The delivery date by which Common Stock
must be delivered pursuant to this Section 11 shall be tolled for the amount of
days that the Subscriber does not deliver information reasonably requested by
the Company’s transfer agent.

12.  Adjustments. The Conversion Price and amount of Shares issuable upon
conversion of the Notes and exercise of the Warrants shall be adjusted to offset
the effect of stock splits, stock dividends, pro rata distributions of property
or equity interests to the Company’s shareholders. The adjustment provided for
in this Section 12 shall be without duplication of any equivalent adjustment
required in the Notes or the Warrants, as applicable.

13.  Optional Redemption. The Company will have the option of redeeming any
outstanding Notes ("Optional Redemption") by paying to the Subscriber a sum of
money equal to one hundred and twenty percent (120%) of the principal amount of
the portion of the Note together with accrued but unpaid interest thereon and
any and all other sums due, accrued or payable to the Subscriber arising under
this Subscription Agreement, Note or any other document delivered herewith
("Redemption Amount") outstanding on the day notice of redemption ("Notice of
Redemption) is given to a Subscriber ("Redemption Date"). The Subscriber may
elect within ten (10) business days after receipt of a Notice of Redemption to
give the Company Notice of Conversion in connection with some or all of the Note
principal and interest which was the subject of the Notice of Redemption. A
Notice of Redemption must be accompanied by a certificate signed by the chief
executive officer or chief financial officer of the Company stating that the
Company has on deposit and segregated ready funds equal to the Redemption Amount
and stating that the Company’s subsidiary River Reinsurance Limited has been
issued a Barbados insurance license prior to the 121st day after the date of
this Agreement, and attaching a copy of such license and evidence of the date of
its issuance. The Redemption Amount must be paid in good funds to the Subscriber
not later than the twelfth (12th) business day after the Redemption Date
(“Optional Redemption Payment Date”). In the event the Company fails to pay the
Redemption Amount by the Optional Redemption Payment Date, then the Redemption
Notice will be null and void and the Company will thereafter have no further
right to effect an Optional Redemption, and at the Subscriber’s election, the
Redemption Amount will be deemed a Mandatory Redemption Payment and the Optional
Redemption Payment Date will be deemed a Mandatory Redemption Payment Date. Such
failure will also be deemed an Event of Default under the Note. A Notice of
Redemption may be given by the Company, provided an Event of Default, as

 

13

 

NEWYORK01 1037898v7 362761-000013

 



 

described in the Note has not occurred and is continuing. Note proceeds may not
be used to effect an Optional Redemption.

14.

Legal Fee/Escrow Agent and Finder’s Fee.

(a)   Legal Fee/Escrow Agent. The Company shall pay to Troutman Sanders LLP, a
fee equal to (i) cash in the amount of $5,000 and (ii) the delivery of 20,000
shares of Common Stock, together with a written undertaking by the Company to
provide registration rights to the holder of such shares equal to the
registration rights provided to the shares of Common Stock issued to the
Subscribers pursuant to this Agreement (such cash and shares, the “Legal Fees”)
as reimbursement for services rendered in connection with this Agreement and the
purchase and sale of the Notes and the Warrants (the “Offering”) and acting as
Escrow Agent for the Offering. The Legal Fees will be payable out of funds held
pursuant to the Escrow Agreement. The Subscribers hereby agree that Troutman
Sanders LLP shall be entitled to such registration rights on the same basis and
given the same priority as the Subscribers pursuant to Section 17 of this
Agreement.

(b)  Mutual Indemnities as to Finder Fees. The Company on the one hand, and each
Subscriber (for himself only) on the other hand, agree to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions or finder’s fees on account of services purported
to have been rendered on behalf of the indemnifying party in connection with
this Agreement or the transactions contemplated hereby and arising out of such
party’s actions. Anything to the contrary in this Agreement notwithstanding,
each Subscriber is providing indemnification only for such Subscriber’s own
actions and not for any action of any other Subscriber. Each Subscriber’s
liability hereunder is several and not joint.

(c)   Due Diligence Fee. The Company agrees that it will pay an affiliate of one
of the Subscribers, to be designated by the Subscribers, a fee in respect of due
diligence services performed equal to 10% of the Purchase Price (“Diligence
Fees”). The Company represents that there are no other parties entitled to
receive fees, commissions, or similar payments in connection with the Offering.
The 10% Diligence Fees payable in connection with the Purchase Price shall be
payable by delivery on the closing of the River Re Acquisition (as defined
below) of shares having a value equal to such 10% based on the average of
closing prices of the Common Stock on the ten (10) consecutive trading days on
which the Common Stock traded ending on the third trading day before the closing
of the River Re Acquisition. The shares of Common Stock deliverable pursuant to
this provision are referred to as “Diligence Shares.” All the representations,
covenants, warranties, undertakings, remedies, liquidated damages,
indemnification, and other rights including but not limited to registration
rights made or granted to or for the benefit of the Subscribers are hereby also
made and granted to the recipient of the Diligence Shares in respect of the
Diligence Shares. References to Shares herein shall include Diligence Shares. As
used herein, the term “River Re Acquisition” shall mean the acquisition by the
Company, through merger, stock purchase, consolidation, share exchange, asset
purchase or otherwise, of all of the business and

 

14

 

NEWYORK01 1037898v7 362761-000013

 



 

assets of River Reinsurance Limited.

15.  Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:

(a)   Stop Orders. The Company will advise the Subscribers, promptly after it
receives notice of issuance by the Commission, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the Common Stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.

(b)  Listing. The Company shall promptly secure the listing of the shares of
Common Stock and the Warrant Shares upon each national securities exchange, or
automated quotation system upon which they are or become eligible for listing
(subject to official notice of issuance) and shall maintain such listing so long
as any Warrants are outstanding. The Company will maintain the listing of its
Common Stock on the American Stock Exchange, Nasdaq SmallCap Market, Nasdaq
National Market System, Bulletin Board, the Pink Sheets, or New York Stock
Exchange (whichever of the foregoing is at the time the principal trading
exchange or market for the Common Stock (the “Principal Market”)), and will
comply in all respects with the Company's reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable.
The Company will provide the Subscribers copies of all notices it receives
notifying the Company of the threatened and actual delisting of the Common Stock
from any Principal Market. As of the date of this Agreement and the Closing
Date, the Pink Sheets is and will be the Principal Market.

(c)   Market Regulations. The Company shall notify the Commission, the Principal
Market and applicable state authorities, in accordance with their requirements,
of the transactions contemplated by this Agreement, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
the Subscribers and promptly provide copies thereof to Subscriber.

(d)  Reporting Requirements. From the date of this Agreement and until the
sooner of (i) two (2) years after the Closing Date, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement or pursuant to Rule 144, without regard
to volume limitation, the Company will (v) cause its Common Stock to continue to
be registered under Section 12(b) or 12(g) of the 1934 Act, (x) comply in all
respects with its reporting and filing obligations under the 1934 Act, (y)
comply with all reporting requirements that are applicable to an issuer with a
class of shares registered pursuant to Section 12(b) or 12(g) of the 1934 Act,
as applicable, and (z) comply with all requirements related to any registration
statement filed pursuant to this Agreement. The Company will use its best
efforts not to take any action or file any document (whether or not permitted by
the 1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend
such registration or to terminate or suspend its

 

15

 

NEWYORK01 1037898v7 362761-000013

 



 

reporting and filing obligations under said acts until two (2) years after the
Closing Date. Until the earlier of the resale of the Common Stock and the
Warrant Shares by each Subscriber or at least two (2) years after the Warrants
have been exercised, the Company will use its best efforts to continue the
listing or quotation of the Common Stock on the Principal Market or other market
with the reasonable consent of Subscribers holding a majority of the Shares and
Warrant Shares, and will comply in all respects with the Company's reporting,
filing and other obligations under the bylaws or rules of the Principal Market.
The Company agrees to file a Form D with respect to the Securities as required
under Regulation D and to provide a copy thereof to each Subscriber promptly
after such filing.

(e)   Use of Proceeds. The Company undertakes to use the proceeds of the
Subscribers’ funds for working capital.

(f)   Reservation. The Company undertakes to reserve, pro rata on behalf of each
holder of a Note or Warrant, from its authorized but unissued common stock, at
all times that Notes or Warrants remain outstanding, a number of common shares
equal to not less than 150% of the amount of common shares necessary to allow
each such holder at all times to be able to convert all such outstanding Notes,
and one common share for each Warrant Share. Failure to have sufficient shares
reserved pursuant to this Section 15(f) for three consecutive business days or
ten days in the aggregate shall be an Event of Default under the Note.

(g)  Taxes. From the date of this Agreement and until the sooner of (i) two (2)
years after the Closing Date, or (ii) until all the Shares and Warrant Shares
have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company will promptly pay and discharge, or cause to be paid
and discharged, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Company will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefore.

(h)  Insurance. From the date of this Agreement and until the sooner of (i) two
(2) years after the Closing Date, or (ii) until all the Shares and Warrant
Shares have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company will keep its assets which are of an insurable
character insured by financially sound and reputable insurers against loss or
damage by fire, explosion and other risks customarily insured against by
companies in the Company’s line of business, in amounts sufficient to prevent
the Company from becoming a co-insurer and not in any event less than one
hundred percent (100%) of the insurable value of the property insured; and the
Company will maintain, with financially sound and reputable insurers, insurance
against other hazards

 

16

 

NEWYORK01 1037898v7 362761-000013

 



 

and risks and liability to persons and property to the extent and in the manner
customary for companies in similar businesses similarly situated and to the
extent available on commercially reasonable terms.

(i)   Books and Records. From the date of this Agreement and until the sooner of
(i) two (2) years after the Closing Date, or (ii) until all the Shares and
Warrant Shares have been resold or transferred by all the Subscribers pursuant
to the Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company will keep true records and books of account in which
full, true and correct entries will be made of all dealings or transactions in
relation to its business and affairs in accordance with generally accepted
accounting principles applied on a consistent basis.

(j)   Governmental Authorities. From the date of this Agreement and until the
sooner of (i) two (2) years after the Closing Date, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement or pursuant to Rule 144, without regard
to volume limitations, the Company shall duly observe and conform in all
material respects to all valid requirements of governmental authorities relating
to the conduct of its business or to its properties or assets.

(k)  Intellectual Property. From the date of this Agreement and until the sooner
of (i) two (2) years after the Closing Date, or (ii) until all the Shares and
Warrant Shares have been resold or transferred by all the Subscribers pursuant
to the Registration Statement or pursuant to Rule 144, without regard to volume
limitations, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business.

(l)   Properties. From the date of this Agreement and until the sooner of (i)
two (2) years after the Closing Date, or (ii) until all the Shares and Warrant
Shares have been resold or transferred by all the Subscribers pursuant to the
Registration Statement or pursuant to Rule 144, without regard to volume
limitation, the Company will keep its properties in good repair, working order
and condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto; and the Company will at all times comply with each provision of all
leases to which it is a party or under which it occupies property if the breach
of such provision could reasonably be expected to have a material adverse
effect.

(m) Confidentiality/Public Announcement. From the date of this Agreement and
until the sooner of (i) two (2) years after the Closing Date, or (ii) until all
the Shares and Warrant Shares have been resold or transferred by all the
Subscribers pursuant to the Registration Statement or pursuant to Rule 144,
without regard to volume limitations, except as may be required in connection
with a registration statement filed on behalf of the Subscribers pursuant to
Section 17 of this Agreement or on Form 8-K, the Company agrees that it will not
make any press release, announcement or other public or

 

17

 

NEWYORK01 1037898v7 362761-000013

 



 

private disclosure concerning this transaction or the identity of the
Subscribers unless expressly agreed to in writing by the Subscribers, except to
the extent required by law and then only upon ten (10) days prior notice to
Subscribers and after giving due consideration to any reasonable suggestions or
comments of the Subscribers. In any event and subject to the foregoing, the
Company undertakes to file a form 8-K or make a public announcement describing
the sale of the Securities contemplated hereby (including all pertinent details
thereof) not later than the Closing Date. In the form 8-K or public
announcement, the Company will specifically disclose the amount of Common Stock
outstanding immediately after the Closing.

(n)  Blackout. The Company undertakes and covenants that until the first to
occur of (i) until one hundred and eighty (180) days after the Actual Effective
Date during which such Registration Statement shall be current and available for
use in connection with the unrestricted public resale of the Shares and Warrant
Shares (“Exclusion Period”), or (ii) until all the Shares and Warrant Shares
have been resold pursuant to such registration statement, the Company will not
enter into any acquisition, merger, exchange or sale or other transaction that
could have the effect of delaying the effectiveness of any pending registration
statement or causing an already effective registration statement to no longer be
effective or current.

16.  Covenants of the Company and Subscriber Regarding Indemnification.

(a)   The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers' officers, directors, agents, affiliates, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees and
expenses) of any nature, incurred by or imposed upon the Subscriber or any such
person which results, arises out of or is based upon (i) any material
misrepresentation by Company or breach of any warranty by Company in this
Agreement or in any Exhibits or Schedules attached hereto, or other agreement
delivered pursuant hereto; or (ii) after any applicable notice and/or cure
periods, any breach or default in performance by the Company of any covenant or
undertaking to be performed by the Company hereunder, or any other agreement
entered into by the Company and Subscriber relating hereto.

(b)  Each Subscriber agrees to indemnify, hold harmless, reimburse and defend
the Company and each of the Company’s officers, directors, agents, affiliates,
control persons against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Company or any such person which results, arises out of or is based
upon (i) any material misrepresentation by such Subscriber in this Agreement or
in any Exhibits or Schedules attached hereto, or other agreement delivered
pursuant hereto; or (ii) after any applicable notice and/or cure periods, any
breach or default in performance by such Subscriber of any covenant or
undertaking to be performed by such Subscriber hereunder, or any other agreement
entered into by the Company and Subscribes relating hereto.

 

18

 

NEWYORK01 1037898v7 362761-000013

 



 

 

(c)   In no event shall the liability of any Subscriber or permitted successor
hereunder or under any other agreement delivered in connection herewith be
greater in amount than the dollar amount of the net proceeds received by such
Subscriber upon the sale of Registrable Securities (as defined herein) giving
rise to such indemnification obligation.

(d)  The procedures set forth in Section 17.6 shall apply to the
indemnifications set forth in Sections 16(a) and 16(b) above.

17.

Registration Rights.

17.1              The Company hereby grants the following registration rights to
holders of the Securities.

(a)   On one occasion, for a period commencing one hundred and eighty-one (181)
days after the Closing Date, but not later than three years after the Closing
Date (“Request Date”), the Company, upon a written request therefor from any
record holder or holders of more than 50% of the Registrable Securities (as
defined below), shall prepare and file with the Commission a registration
statement under the 1933 Act covering the Registrable Securities which are the
subject of such request. "Registrable Securities" shall mean and include (i) the
shares issued or issuable upon conversion of the Notes (including the Diligence
Note), (ii) the shares issued or issuable upon exercise of the Warrants, and
(iii) the shares issued to legal counsel pursuant to Section 14(a) hereof. For
purposes of Sections 17.1(a) and 17.1(b), Registrable Securities shall not
include Securities which are registered for resale in an effective registration
statement or included for registration in a pending registration statement, or
which have been issued without further transfer restrictions after a sale or
transfer pursuant to Rule 144 under the 1933 Act. In addition, upon the receipt
of such request, the Company shall promptly give written notice to all other
record holders of the Registrable Securities that such registration statement is
to be filed and shall include in such registration statement Registrable
Securities for which it has received written requests within 10 days after the
Company gives such written notice. Such other requesting record holders shall be
deemed to have exercised their demand registration right under this Section
17.1(a). The Company shall cause the only securities to be included in any
registration pursuant to this Section 17.1(a) to be Registrable Securities
hereunder and any currently outstanding securities of the Company which
presently have “piggy back” rights and which are expressly disclosed in the
Reports.

(b)  If the Company at any time proposes to register any of its securities under
the 1933 Act for sale to the public, whether for its own account or for the
account of other security holders or both, except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Registrable Securities for sale to the public, provided the Registrable
Securities are not otherwise registered for resale by the Subscribers or Holder
pursuant to an effective registration statement, each such time it will give at
least 15 days' prior written notice to the record holder of the Registrable
Securities of its intention so to do. Upon the written request of the holder,
received by the

 

19

 

NEWYORK01 1037898v7 362761-000013

 



 

Company within 10 days after the giving of any such notice by the Company, to
register any of the Registrable Securities not previously registered, the
Company will cause such Registrable Securities as to which registration shall
have been so requested to be included with the securities to be covered by the
registration statement proposed to be filed by the Company, all to the extent
required to permit the sale or other disposition of the Registrable Securities
so registered by the holder of such Registrable Securities (the "Seller"). In
the event that any registration pursuant to this Section 17.1(a) shall be, in
whole or in part, an underwritten public offering of common stock of the
Company, the number of shares of Registrable Securities to be included in such
an underwriting may be reduced by the managing underwriter if and to the extent
that the Company and the underwriter shall reasonably be of the opinion that
such inclusion would adversely affect the marketing of the securities to be sold
by the Company therein; provided, however, that the Company shall notify the
Seller in writing of any such reduction. Notwithstanding the foregoing
provisions, or Section 17.4 hereof, the Company may withdraw or delay or suffer
a delay of any registration statement referred to in this Section 17.1(a)
without thereby incurring any liability to the Seller. The Company shall cause
the only securities to be included in any registration pursuant to this Section
17.1(b) to be the securities with respect to which the registration is being
effected pursuant to demand registration rights of the holder thereof,
Registrable Securities hereunder and any currently outstanding securities of the
Company which presently have “piggy back” rights and which are expressly
disclosed in the Reports.

(c)   If, at the time any written request for registration is received by the
Company pursuant to Section 17.1(a), the Company has determined to proceed with
the actual preparation and filing of a registration statement under the 1933 Act
in connection with the proposed offer and sale for cash of any of its securities
for the Company's own account and the Company actually does file such other
registration statement, such written request shall be deemed to have been given
pursuant to Section 17.1(b) rather than Section 17.1(a), and the rights of the
holders of Registrable Securities covered by such written request shall be
governed by Section 17.1(b).

17.2              Registration Procedures. If and whenever the Company is
required by the provisions of Section 17.1(a) or 17.1(b) to effect the
registration of any shares of Registrable Securities under the 1933 Act, the
Company will, as expeditiously as possible:

(i)       subject to the timelines provided in this Agreement, prepare and file
with the Commission a registration statement required by this Section 17, with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby (determined as herein provided), and promptly provide to
the holders of Registrable Securities copies of all filings and Commission
letters of comment including a notification by confirmed telecopier and
overnight express delivery of the declaration of effectiveness of any
Registration Statement within twenty-four (24) hours of such

 

20

 

NEWYORK01 1037898v7 362761-000013

 



 

effectiveness;

(ii)     prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective until such
registration statement has been effective for a period of two (2) years, and
comply with the provisions of the 1933 Act with respect to the disposition of
all of the Registrable Securities covered by such registration statement in
accordance with the Seller's intended method of disposition set forth in such
registration statement for such period;

(iii)    furnish to the Seller, at the Company’s expense, such number of copies
of the registration statement and the prospectus included therein (including
each preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement;

(iv)    use its best efforts to register or qualify the Seller's Registrable
Securities covered by such registration statement under the securities or "blue
sky" laws of such jurisdictions as the Seller, provided, however, that the
Company shall not for any such purpose be required to qualify generally to
transact business as a foreign corporation in any jurisdiction where it is not
so qualified or to consent to general service of process in any such
jurisdiction;

(v)     if applicable, list the Registrable Securities covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed;

(vi)    immediately notify the Seller when a prospectus relating thereto is
required to be delivered under the 1933 Act, of the happening of any event of
which the Company has knowledge as a result of which the prospectus contained in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing; and

(vii)  provided same would not be in violation of the provision of Regulation FD
under the 1934 Act, make available for inspection by the Seller, and any
attorney, accountant or other agent retained by the Seller or underwriter, all
publicly available, non-confidential financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company's
officers, directors and employees to supply all publicly available,
non-confidential information reasonably requested by the seller, attorney,
accountant or agent in connection with such registration statement.

17.3              Provision of Documents. In connection with each registration
described

 

21

 

NEWYORK01 1037898v7 362761-000013

 



 

in this Section 17, the Seller will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.

17.4              Non-Registration Events. The Company and the Subscribers agree
that the Seller will suffer damages if any registration statement required under
Section 17.1(a) or 17.1(b) is not filed within 75 days after written request and
declared effective by the Commission within 150 days after such request, and
maintained in the manner and within the time periods contemplated by this
Section 17, and it would not be feasible to ascertain the extent of such damages
with precision. Accordingly, if the registration statement described in Sections
17.1(a) or 17.1(b) is not filed within 60 days after such written request, or is
not declared effective within 120 days after such written request, or (ii) any
registration statement described in Sections 17.1(a) or 17.1(b) is filed and
declared effective but shall thereafter cease to be effective (without being
succeeded immediately by an additional registration statement filed and declared
effective) for a period of time which shall exceed 30 days in the aggregate per
year or more than 20 consecutive days (defined as a period of 365 days
commencing on the date the Registration Statement is declared effective) (each
such event referred to in clauses (i) and (ii) of this Section 17.4 is referred
to herein as a "Non-Registration Event"), then the Company shall deliver to the
holder of Registrable Securities, as Liquidated Damages, an amount equal to one
percent (1%) for the first thirty days or part thereof, and two percent (2%) for
each thirty days or part thereof thereafter, of the Purchase Price of the Notes
remaining unconverted and purchase price of Shares issued upon conversion of the
Notes and actually paid “Purchase Price” (as defined in the Warrants) of Warrant
Shares and Finder’s Shares valued at a purchase price equal to the Finder’s Fee,
for the Registrable Securities owned of record by such holder as of and during
the pendency of such Non-Registration Event which are subject to such
Non-Registration Event. Payments to be made pursuant to this Section 17.4 shall
be payable in cash and due and payable within ten (10) business days after the
end of each thirty (30) day period or part thereof.

17.5              Expenses. All expenses incurred by the Company in complying
with this Section 17, including, without limitation, all registration and filing
fees, printing expenses, fees and disbursements of counsel and independent
public accountants for the Company, fees and expenses (including legal fees and
expenses) incurred in connection with complying with state securities or "blue
sky" laws, fees of the National Association of Securities Dealers, Inc.,
transfer taxes, fees of transfer agents and registrars, costs of insurance and
fee of one counsel for all Sellers are called "Registration Expenses". All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities, including any fees and disbursements of any additional
counsel to the Seller, are called "Selling Expenses". The Company will pay all
Registration Expenses in connection with the registration statement under this
Section 17. Selling Expenses in connection with each registration statement
under this Section 17 shall be borne by the Seller and may be apportioned among
the Sellers in proportion to the number of shares sold by the Seller relative to
the number of shares sold under such registration statement

 

22

 

NEWYORK01 1037898v7 362761-000013

 



 

or as all Sellers thereunder may agree.

17.6

Indemnification and Contribution.

(a)  In the event of a registration of any Registrable Securities under the 1933
Act pursuant to this Section 17, the Company will, to the extent permitted by
law, indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to this Section 17, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances when made, and will subject to the
provisions of Section 17.6(c) reimburse the Seller, each such underwriter and
each such controlling person for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the Company shall not be
liable to the Seller to the extent that any such damages arise out of or are
based upon an untrue statement or omission made in any preliminary prospectus if
(i) the Seller failed to send or deliver a copy of the final prospectus
delivered by the Company to the Seller with or prior to the delivery of written
confirmation of the sale by the Seller to the person asserting the claim from
which such damages arise, (ii) the final prospectus would have corrected such
untrue statement or alleged untrue statement or such omission or alleged
omission, or (iii) to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission so made in conformity with information furnished
by any such Seller, or any such controlling person in writing specifically for
use in such registration statement or prospectus.

(b)  In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to this Section 17, each Seller severally but not jointly
will, to the extent permitted by law, indemnify and hold harmless the Company,
and each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the 1933
Act pursuant to this Section

 

23

 

NEWYORK01 1037898v7 362761-000013

 



 

17, any preliminary prospectus or final prospectus contained therein, or any
amendment or supplement thereof, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, and will
reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that the Seller will be liable hereunder
in any such case if and only to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in reliance upon and in
conformity with information pertaining to such Seller, as such, furnished in
writing to the Company by such Seller specifically for use in such registration
statement or prospectus, and provided, further, however, that the liability of
the Seller hereunder shall be limited to the gross proceeds received by the
Seller from the sale of Registrable Securities covered by such registration
statement.

(c)  Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 17.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 17.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 17.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

(d)  In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) a Seller, or
any controlling person of a Seller, makes a claim for indemnification pursuant
to this Section 17.6 but it is judicially determined (by the entry of a final
judgment or decree by a court

 

24

 

NEWYORK01 1037898v7 362761-000013

 



 

of competent jurisdiction and the expiration of time to appeal or the denial of
the last right of appeal) that such indemnification may not be enforced in such
case notwithstanding the fact that this Section 17.6 provides for
indemnification in such case, or (ii) contribution under the 1933 Act may be
required on the part of the Seller or controlling person of the Seller in
circumstances for which indemnification is not provided under this Section 17.6;
then, and in each such case, the Company and the Seller will contribute to the
aggregate losses, claims, damages or liabilities to which they may be subject
(after contribution from others) in such proportion so that the Seller is
responsible only for the portion represented by the percentage that the public
offering price of its securities offered by the registration statement bears to
the public offering price of all securities offered by such registration
statement, provided, however, that, in any such case, (y) the Seller will not be
required to contribute any amount in excess of the public offering price of all
such securities offered by it pursuant to such registration statement; and (z)
no person or entity guilty of fraudulent misrepresentation (within the meaning
of Section 10(b) of the 1934 Act) will be entitled to contribution from any
person or entity who was not guilty of such fraudulent misrepresentation.

18.

Delivery of Unlegended Shares.

(a)   Within three (3) business days (such third business day, the “Unlegended
Shares Delivery Date”) after the business day on which the Company has received
(i) a notice that Registrable Securities have been sold either pursuant to the
Registration Statement or Rule 144 under the 1933 Act, (ii) a representation
that the prospectus delivery requirements, or the requirements of Rule 144, as
applicable, have been satisfied, and (iii) the original share certificates
representing the shares of Common Stock that have been sold, the Company at its
expense, (y) shall deliver, and shall cause legal counsel selected by the
Company to deliver, to its transfer agent (with copies to Subscriber) an
appropriate instruction and opinion of such counsel, for the delivery of shares
of Common Stock without any legends including the legends set forth in Sections
4(e), 4(f) and 4(g) above, issuable pursuant to any effective and current
registration statement described in Section 17 of this Agreement or pursuant to
Rule 144 under the 1933 Act (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the unsold shares of
Common Stock, if any, to the Subscriber at the address specified in the notice
of sale, via express courier, by electronic transfer or otherwise on or before
the Unlegended Shares Delivery Date.

(b)  In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of a
Subscriber, so long as the certificates therefore do not bear a legend and the
Subscriber is not obligated to return such certificate for the placement of a
legend thereon, the Company shall cause its transfer agent to electronically
transmit the Unlegended Shares by crediting the account of Subscriber’s prime
Broker with DTC through its Deposit Withdrawal Agent Commission system. Such
delivery must be made on or before the Unlegended Shares

 

25

 

NEWYORK01 1037898v7 362761-000013

 



 

Delivery Date.

(c)   The Company understands that a delay in the delivery of the Unlegended
Shares pursuant to this Section 18 beyond the Unlegended Shares Delivery Date
could result in economic loss to a Subscriber. As compensation to a Subscriber
for such loss, the Company agrees to pay late payment fees (as liquidated
damages and not as a penalty) to the Subscriber for late delivery of Unlegended
Shares in the amount of $100 per business day after the Delivery Date for each
$10,000 of purchase price of the Unlegended Shares subject to the delivery
default. If during any 360 day period, the Company fails to deliver Unlegended
Shares as required by this Section 18 for an aggregate of thirty (30) days, then
each Subscriber or assignee holding Securities subject to such default may, at
its option, require the Company to purchase all or any portion of the Shares and
Warrant Shares subject to such default at a price per share equal to 130% of the
Purchase Price of such Shares and Warrant Shares. The Company shall pay any
payments incurred under this Section in immediately available funds upon demand.

(d)  In addition to any other rights available to a Subscriber, if the Company
fails to deliver to a Subscriber Unlegended Shares within ten (10) calendar days
after the Unlegended Shares Delivery Date and the Subscriber purchases (in an
open market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by such Subscriber of the shares of Common Stock which
the Subscriber anticipated receiving from the Company (a "Buy-In"), then the
Company shall pay in cash to the Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) the
Subscriber's total purchase price (including brokerage commissions, if any) for
the shares of common stock so purchased exceeds (B) the aggregate purchase price
of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, together with interest thereon at a rate of 15% per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay the Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.

(e)   The Subscribers acknowledge that upon the initial issuance of the Shares
and the Warrant Shares, such shares will be restricted shares unless or until a
registration statement is effective with respect to the sale of such shares or
until or to the extent that such shares otherwise become unrestricted or
transferable in accordance with applicable securities laws (including, without
limitation, Rule 144 under the Securities Act of 1933).

19.

Rights Concerning Certain Equity Issuances.

 

(a)

Prohibition on Certain Issuances. Except in connection with (i)

 

 

26

 

NEWYORK01 1037898v7 362761-000013

 



 

employee stock options or compensation plans, (ii) as full or partial
consideration in connection with any merger, consolidation or purchase of
substantially all of the outstanding securities or assets of any corporation or
other entity, including, without limitation, River Reinsurance Limited, (iii) as
has been described in the Reports or Other Written Information filed or
delivered prior to the Closing Date or, (iv) any securities issued upon
conversion of the Notes or exercise of the Warrants (collectively “Excepted
Issuances”), from the date hereof until the first anniversary of the date the
Commission declares effective the registration statement on which the
Registrable Securities are registered for sale to the public, except as provided
in the proviso below, the Company will not offer, issue or agree to issue any
common stock or securities convertible into or exercisable for shares of common
stock (or modify any of the foregoing which may be outstanding at any time prior
to the Closing Date) without the prior written consent of the Subscribers;
provided, however, that the foregoing restriction shall not apply if prior to
the 121st day after the date of this Agreement: (i) the Company has completed
the transactions pursuant to which River Reinsurance Limited has become a wholly
owned subsidiary of the Company and (ii) River Reinsurance Limited has been
issued a Barbados insurance license (and a copy of such license and evidence of
the date of its issuance have been furnished to the Subscribers).

(b)  Change in Conversion/Exercise Prices. Except in connection with Excepted
Issuances, as long as any of the Notes or Warrants are outstanding, in whole or
in part, if the Company shall offer, issue or agree to issue any common stock or
securities convertible into or exercisable for shares of common stock (or modify
any of the foregoing which may be outstanding at any time prior to the Closing
Date), to any person or entity at a price per share or conversion or exercise
price per share which shall be less than the conversion price of the Notes or
the exercise price of the Warrants, without the consent of each Subscriber
holding Notes or Warrants, then the conversion price of the Notes and the
exercise price of the Warrants shall automatically be reset to the price at
which such additional securities were or are to be issued. It is understood that
as to any Subscriber that gives its consent to such issuance, the adjustment
provisions set forth in Section 2.1(iv) of the Notes and Section 4.4 of the
Warrants shall apply, unless such Subscriber expressly waives its rights to
adjustment pursuant to such Sections.

(c)   Right of First Refusal. Except in connection with Excepted Issuances, from
the date hereof until the first anniversary of the date the Commission declares
effective the registration statement on which the Registrable Securities are
registered for sale to the public, if the Company proposes to issue or sell any
shares of Common Stock or other equity securities or securities that provide,
directly or indirectly, for the issuance of shares of Common Stock, the Company
shall, not less than twenty (20) days prior to the closing date of the proposed
transaction, deliver written notice to the Subscribers (the "Transfer Notice")
of the material terms and conditions of the proposed transaction and the
identity of the purchaser, and each of the Subscribers thereafter shall then
have the right and option (but not the obligation) to purchase up to such
Subscriber’s Pro Rata Share of securities at the same price and upon the same
terms and conditions set forth in the Transfer Notice. The right of first
refusal provided for herein shall be exercisable by the Subscribers by written
notice to the Company not later than five (5) days after receipt

 

27

 

NEWYORK01 1037898v7 362761-000013

 



 

by such Subscriber of the Transfer Notice. If any Subscriber fails to elect to
purchase his or its full Pro Rata Share of the securities, the Subscribers who
have elected to purchase their full Pro Rata Share of the securities shall be
given additional successive rights to purchase up to their Pro Rata Share of any
securities that no Subscriber has elected to purchase until such Subscribers
have elected to purchase all of the securities or all of the Subscribers have
declined to purchase any remaining Transfer Stock. The Company shall provide to
the Subscribers written notice of each successive such right (given upon the
expiration of the preceding exercise period or, if earlier, when all Subscribers
have made an election with respect to such preceding right), and each such
additional right shall be exercisable by the Subscribers by written notice to
the Company and each other Subscribers ten (10) days after the expiration of the
preceding exercise period. If the Subscribers fail to purchase all of the
securities subject to the rights of first refusal described in this Section
19(c) within the time periods described herein, the Company shall have the right
for a period of 30 days following the expiration of the last of such rights to
sell any or all of the securities subject to the Transfer Offer, free and clear
of the restrictions or limitations of this Section 19(c), in a bona fide
transaction (or transactions); provided, however, that such sale may only be
made to the original offeror and pursuant to terms and conditions not more
beneficial to the original offeror than those contained in the Transfer Offer.
If any of such securities is not sold pursuant to the provisions of this Section
19 prior to the expiration of the 30-day period specified in the immediately
preceding sentence, such securities shall once again become subject to the
provisions and restrictions of this Section 19. No offer to purchase securities
shall be deemed to be a bona fide Transfer Offer unless the purchase price of
such offer is payable by certified or bank cashier's check, by wire transfer of
immediately available funds or by securities.

(d)  Maximum Exercise of Rights. In the event the exercise of the rights
described in Section 19(a) would result in the issuance of an amount of common
stock of the Company that would exceed the maximum amount that may be issued to
a Subscriber as described in Section 9 of this Agreement, then the purchase
and/or issuance of such other Common Stock or Common Stock equivalents of the
Company to such Subscriber will be deferred in whole or in part until such time
as such Subscriber is able to beneficially own such Common Stock or Common Stock
equivalents without exceeding the maximum amount set forth in Section 9. The
determination of when such Common Stock or Common Stock equivalents may be
issued shall be made by each Subscriber as to only such Subscriber.

(e)   Rights Non-Exclusive. The rights of the Subscriber set forth in this
Section 19 are in addition to any other rights the Subscriber has pursuant to
this Agreement and any other agreement referred to or entered into in connection
herewith.

20.

Miscellaneous.

(a)   Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or

 

28

 

NEWYORK01 1037898v7 362761-000013

 



 

certified, return receipt requested, postage prepaid, (iii) delivered by
reputable air courier service with charges prepaid, or (iv) transmitted by hand
delivery, telegram, or facsimile, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice. Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery or delivery by facsimile, with
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be: (i)
if to the Company, to: River Capital Group, Inc., The Exchange Tower, 130 King
Street West, Suite 3680, P.O. Box 99, Toronto, Ontario, Canada M5X 1B1,
telecopier number (416) 366-8179, and (ii) if to the Subscribers, to: the
address and telecopier number indicated for each respective Subscriber on the
signature page hereto, with a copy to: Troutman Sanders LLP, The Chrysler
Building, 405 Lexington Avenue, New York, New York 10174, Attention: Martin Eric
Weisberg, Telephone number: 212-704-6050, Telecopier: 212-704-6288.

(b)  Closing. The consummation of the transactions contemplated herein
(“Closing”) shall take place at the offices of Troutman Sanders LLP, The
Chrysler Building, 405 Lexington Avenue, New York, New York 10174, Attention:
Martin Eric Weisberg, Telephone number: 212-704-6050, Telecopier: 212-704-6288,
upon the satisfaction of all conditions to Closing set forth in this Agreement.

(c)   Entire Agreement; Assignment; Third Party Beneficiary. This Agreement and
other documents delivered in connection herewith represent the entire agreement
between the parties hereto with respect to the subject matter hereof and may be
amended only by a writing executed by both parties. Neither the Company nor the
Subscribers have relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith. No right or obligation of
either party shall be assigned by that party without prior notice to and the
written consent of the other party. For purposes of Section 14(a) and Section 17
hereof, the legal counsel referred to in Section 14(a) shall be an intended
third party beneficiary hereof entitled to enforce such provisions and any other
applicable provisions of this Agreement (including, without limitation, the
provisions of this Section 20) against the Company directly as if a party
hereto.

(d)  Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original

 

29

 

NEWYORK01 1037898v7 362761-000013

 



 

thereof.

(e)   Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. The parties and the individuals executing this Agreement
and other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorneys’ fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.

(f)   Specific Enforcement, Consent to Jurisdiction. The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity. Subject to Section
20(e) hereof, each of the Company and Subscriber hereby waives, and agrees not
to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Nothing in this Section shall affect or limit
any right to serve process in any other manner permitted by law.

(g)  Independent Nature of Subscribers’ Obligations and Rights. The obligations
of each Subscriber hereunder are several and not joint with the obligations of
any other Subscriber hereunder, and no such Subscriber shall be responsible in
any way for the performance of the obligations of any other hereunder.

(h)  Equitable Adjustment. Without duplication of any equivalent adjustment
provided in the Notes or the Warrants, the Securities and the purchase prices of
Securities shall be equitably adjusted to offset the effect of stock splits,
stock dividends, and distributions of property or equity interests of the
Company to its shareholders.

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 

30

 

NEWYORK01 1037898v7 362761-000013

 



 

 

SIGNATURE PAGE (ONE OF THREE) TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

RIVER CAPITAL GROUP, INC.

A Delaware Corporation

 

 

By:________________________________

Name:

Title:

 

 

Dated: May _____, 2005

 

 

SUBSCRIBER

PURCHASE PRICE

WARRANTS ISSUABLE ON CLOSING DATE

Longview Fund LP

 

1325 Howard Avenue #422

Burlingame, CA 94010

Attn: Mr. S. Michael Rudolph

Fax: (650) 343-2506

 

 

By: ______________________________________

Name:
Title:

 

$100,000

384,615

 



 

-???

NEWYORK01 1037898v7 362761-000013

 



 

 

SIGNATURE PAGE (TWO OF THREE) TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

RIVER CAPITAL GROUP, INC.

A Delaware Corporation

 

 

By:________________________________

Name:

Title:

 

 

Dated: May _____, 2005

 

 

SUBSCRIBER

PURCHASE PRICE

WARRANTS ISSUABLE ON CLOSING DATE

Longview Equity Fund LP

 

1325 Howard Avenue #422

Burlingame, CA 94010

Attn: Mr. S. Michael Rudolph

Fax: (650) 343-2506

 

 

By: ______________________________________

Name:
Title:

 

$70,000

269,231

 



 

 

NEWYORK01 1037898v7 362761-000013

 



 

 

SIGNATURE PAGE (THREE OF THREE) TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

RIVER CAPITAL GROUP, INC.

A Delaware Corporation

 

 

By:________________________________

Name:

Title:

 

 

Dated: May _____, 2005

 

 

 

SUBSCRIBER

PURCHASE PRICE

WARRANTS ISSUABLE ON CLOSING DATE

Longview International Equity Fund LP

 

1325 Howard Avenue #422

Burlingame, CA 94010

Attn: Mr. S. Michael Rudolph

Fax: (650) 343-2506

 

 

By: ______________________________________

Name:
Title:

 

$30,000

115,384

 



 

 

NEWYORK01 1037898v7 362761-000013

 



 

 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Note

 

Exhibit B

Form of Escrow Agreement

 

Exhibit C

Form of Security Agreement

 

Exhibit D

Form of Warrant

 

Exhibit E

Disclosure Schedule:

 

 

Schedule 5(a)

Exceptions to Due Qualification

 

Schedule 5(d)

Additional Issuances

 

 

Schedule 5(f)

Violations or Conflicts

 

 

Schedule 5(g)

Preemptive or Other Rights

 

 

Schedule 5(q)

Undisclosed Liabilities

 

 

Schedule 5(s)

Capitalization

 

 

Exhibit F

Form of Legal Opinion



 

 

NEWYORK01 1037898v7 362761-000013

 



 

 

 

DISCLOSURE SCHEDULE

To Subscription Agreement of

River Capital Group, Inc.

Dated as of May ___, 2005

 

 

SCHEDULE 5(a)

 

Exceptions to Due Qualification

 

 

None.

 

 

SCHEDULE 5(d)

 

Additional Issuances

 

 

None.

 

 

SCHEDULE 5(f)

 

Violations or Conflicts

 

 

None.

 

 

SCHEDULE 5(g)

 

Preemptive or Other Rights

 

 

None.

 

 

 

 

NEWYORK01 1037898v7 362761-000013

 



 

 

 

NEWYORK01 1037898v7 362761-000013

 



 

 

SCHEDULE 5(q)

 

Undisclosed Liabilities

 

 

None.

 

 

SCHEDULE 5(s)

 

Capitalization

 

 

None.

 

Authorized shares of Common Stock:

50,000,000

 

Issued and Outstanding shares of Common Stock:

6,196,455

 

 

 

 

 

 